Title: George Jefferson to Thomas Jefferson, 13 November 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 13th Novr 1809
          Immediately on the receipt of your favor of the 31st ultimo by T.J. Randolph, (with which however he did not call until Saturday) I waited on Mrs Page, and to my surprise was informed, that she had not a spare room, having lately taken two young ladies to board with her during the winter: and that it was therefore out of her power to accommodate Jefferson, unless he could stay in the same room with young Burwell, whom I formerly mentioned to you.—Mrs P. expressed a fear of offending Mrs R., and said that she did not know when she offered to take Jefferson, whose son he was.
          I soon discovered that Jefferson was anxious to remain at his Aunts, where he had been from the time of his arrival—and that she likewise wish’d him to board with her. He said after I had been to Mrs Pages, (which he had before forgotten) that his Father wish’d him to board with his Aunt, provided she could furnish him with a room: but this it seems she cannot do, unless he will partake & can only give him a part of one with a young Gentleman now boarding there.—He appeared to be so very anxious that I should not place him elsewhere until he could hear from home, that I could not have done it, even could I have found an eligible situation for him: which however I find to be much more difficult than I apprehended.
          
          A Mrs Starke will furnish him with a room after the Session of the legislature, but will ask 250$.Mrs Nelson as you will observe from the inclosed will board him, but cannot give him a room to himself. I desired him to ask his aunt what her charge would be, and to call on me this morning, but he has not during the whole day: perhaps he has been told that I have no right to make such an enquiry, & am interfering between such connexions improperly.
          I hope my dear Sir, it is not necessary for me to say, that it will would afford me infinite pleasure to render any service in my power to Mr, & Mrs Randolph’s Son, even were he not your Grand Son.
          If he cannot be more eligibly at situated than to board elsewhere & to have a room with me, it will give me very great pleasure to accommodate him.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        